internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-123120-02 cc psi b6 director field operations taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer issues whether a fully integrated oil_and_gas producer integrated producer who owns and operates offshore drilling platforms should classify such platforms under macrs asset_guideline_class offshore drilling or asset_guideline_class exploration for and production of petroleum and natural_gas deposits of revproc_87_56 1987_2_cb_674 for depreciation purposes if the answer to issue is asset_guideline_class with respect to an offshore drilling platform whether the asset_guideline_class changes to if and when the drilling platform is converted to one used primarily for the production of oil_and_gas conclusions an integrated producer who owns an offshore drilling platform must classify that platform in asset class for depreciation purposes because we reach this conclusion we do not address issue tam-123120-02 facts taxpayer and its subsidiaries form a large worldwide integrated petroleum and chemical enterprise that explores for develops and produces oil and natural_gas for refining into petroleum products and chemicals marketed to various customers and end users taxpayer and its subsidiaries are engaged in exploration for crude_oil and natural_gas in onshore and offshore areas of the u s canada and various countries outside of north america its united_states offshore efforts are conducted primarily in the gulf of mexico in both shallow and deep water as an integrated oil production company taxpayer is engaged in the exploration offshore and onshore production refining transporting and marketing of petroleum products taxpayer requested a change_of_accounting_method under revproc_96_31 by submitting a form_3115 dated date in substance this request for change in accounting_method was to allow taxpayer to depreciate specific assets using macrs asset class offshore drilling rather than the macrs asset class exploration for and production of petroleum and natural_gas deposits that it had previously used for depreciating these assets law and analysis sec_167 of the internal_revenue_code provides a depreciation allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_depreciation_method and recovery_period are determined by reference to class_life or by statute the term class_life is defined in sec_168 as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation allowance would be computed based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group tam-123120-02 sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used the class lives of property subject_to depreciation under sec_168 are set forth in revproc_87_56 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through is classified in the asset category see 111_tc_105 the business activity asset classes described below are set forth in revproc_87_56 asset class offshore drilling includes assets used in offshore drilling for oil_and_gas such as floating self-propelled and other drilling vessels barges platforms and drilling equipment and support vessels such as tenders barges towboats and crewboats excludes oil_and_gas production assets assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset class drilling of oil_and_gas wells includes assets used in the drilling of onshore oil_and_gas wells and the provision of geophysical and other exploration services and the provision of such oil_and_gas field services as chemical treatment plugging and abandoning of wells and cementing or perforating well casings does not include assets used in the performance of any of these activities and services by integrated petroleum and natural_gas producers for their own account assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset class exploration for and production of petroleum and natural_gas deposits includes assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities also includes petroleum and natural_gas offshore transportation facilities used by producers and others consisting of platforms other than drilling platforms classified in class compression or pumping equipment and gathering and transmission lines to the first onshore transshipment facility the assets used in the first onshore transshipment facility are also included and consist of separation equipment used for separation of natural_gas liquids and solids compression or pumping equipment other than equipment classified in cla sec_49 and liquid holding or tam-123120-02 storage facilities other than those classified in cla sec_49 does not include support vessels assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 in the present case the initial issue raised is whether the offshore drilling assets of integrated producers fall within the scope of asset class or within the scope of asset class this issue arises because while the language of class can be read in isolation to include all offshore drilling that is contract drilling and drilling by producers class appears to include all drilling assets of producers with no exception for offshore drilling to resolve this question we must examine the historical evolution of the pertinent asset classes history of macrs asset classes and revproc_62_21 1962_2_cb_418 was the first revenue_procedure to set forth guideline lives and the use of class lives to determine depreciation_deductions the revenue_procedure which aggregated assets by industry for depreciation purposes stated that the guideline lives set forth applied to broad classes of assets rather than to individual assets part i of the revenue_procedure provided guidelines for four separate groups of assets group one covered depreciable assets used by all businesses group two covered non-manufacturing activities excluding transportation communications and public_utilities group three covered manufacturing group four covered transportation communications and public_utilities cla sec_2 of group two pertained to contract construction including general building special trade heavy construction and marine contractors cla sec_2 general contract construction provided a 5-year guideline_life and excluded assets used only in marine contract construction cla sec_2 marine contract construction provided a year guideline_life and included assets used only in marine contract construction class of group three of revproc_62_21 pertained to petroleum and natural_gas a distinction was drawn between and different guideline lives were provided for the drilling equipment of contract drillers and the drilling equipment of producers that performed drilling services for their own account class a drilling geophysical and field services provided a 6-year guideline_life and was worded as follows includes the drilling of oil_and_gas wells on a contract fee or other basis and the provision of geophysical and other exploration services includes oil_and_gas field services such as chemically treating plugging and abandoning wells and cementing or perforating well casings excludes integrated petroleum and natural_gas producers which perform these services for their own account tam-123120-02 class b exploration drilling and production provided a 14-year guideline_life and was worded as follows includes the exploration drilling maintenance and production activities of petroleum and natural_gas producers includes gathering pipelines and related storage facilities of such producers excludes gathering pipelines and related storage facilities of pipeline companies in its original form class a excluded integrated producers however class b included only ‘producers ’ to clarify this apparent omission of integrated producers supplement i to revproc_62_21 1963_2_cb_740 added integrated producers to class b supplement i also provided that cla sec_2 of group two excluded force account construction construction by own labor force at this time all contract drilling both onshore and offshore was included in group three class a appendix ii to the original revproc_62_21 was a compilation of questions and answers to assist taxpayers in applying the provisions of the revenue_procedure supplement ii found pincite_2_cb_744 was a compilation of additional questions and answers numbered through question set forth below dealt with the following drilling contractor scenario question guideline_class a group three part i of the revenue_procedure does not apply to integrated petroleum and natural_gas producers who perform drilling geophysical and field services for their own account how does this rule affect a taxpayer whose major business activity is drilling or performing geophysical or other exploration services for others but who performs some drilling or other services for his own account answer where a taxpayer provides drilling geophysical or other petroleum field services both for others and for his own account the assets used in connection with the providing of these services should be classified according to their primary use as either class a drilling geophysical and field services - years or class b exploration drilling and production - years the primary use may be determined in any reasonable manner subsequently revproc_66_18 1966_1_cb_646 provided that floating or self- tam-123120-02 propelled drilling vessels and barges platforms and support vessels used in offshore oil or gas exploration would no longer be allocated between class a and b of group three but would hereinafter be included in cla sec_2 of group two it stated that f loating or self-propelled drilling vessels and barges platforms and support vessels such as those used in the exploration of oil or gas in offshore operations are classified in group cla sec_2 marine contract construction with a guideline_class life of years included is the vessel itself and all drilling equipment related thereto tenders barges towboats crew boats and other vessels used to transport supplies equipment and personnel in offshore operations are classified in the same class for activities of this kind this classification includes equipment used in both force account and contract construction in the asset_depreciation_range_system of depreciation was established this depreciation system also was based on broad industry classes of assets revproc_71_25 1971_2_cb_553 was published to set forth the asset guideline classes asset guideline periods and asset depreciation ranges referred to in sec_1 a - b revproc_71_25 continued the distinction drawn between drilling assets of contractors and those of producers as can be seen from the following excerpts from the revenue procedure’s asset_guideline_class descriptions - petroleum and natural_gas production and related activities heading no description given - drilling of oil_and_gas wells includes assets used in the drilling of oil_and_gas wells on a contract fee or other basis and the provision of geophysical and other exploration services and the provision of such oil_and_gas field services as chemical treatment plugging and abandoning of wells and cementing or perforating well casings but not including assets used in the performance of any of these activities and services by integrated petroleum and natural_gas producers for their own account - exploration for petroleum and natural_gas deposits includes assets used for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities when these are related activities undertaken by petroleum and natural_gas producers tam-123120-02 - contract construction includes such assets used by general building special trade heavy construction and marine contractors does not include assets used by companies in performing construction services on their own account - contract construction other than marine no further description given - marine contract construction no further description given revproc_71_25 was superceded by revproc_72_10 1971_1_cb_721 which was published to implement the class_life_asset_depreciation_range_system authorized by former sec_167 revproc_72_10 modified asset class by adding the word onshore to its description asset class remained unchanged also a description was added to asset cla sec_15 providing that the class included floating self-propelled and other drilling platforms used in offshore drilling for oil_and_gas after publication of revproc_72_10 cla sec_15 could not have included the activities of an integrated producer because the heading to cla sec_15 was contract construction and that of cla sec_15 was marine contract construction - integrated producers were not in the activity of contract construction the addition of the word onshore at this time to class distinguished onshore drilling activities of contract drillers from their offshore activities the addition of the word onshore to class did not imply that the description of drilling activities of integrated producers in class was limited to onshore drilling if that were the case the word onshore would also have been added to class at that time but class was unchanged revproc_77_10 1977_1_cb_548 superceded revproc_72_10 and modified the description of assets included in asset cla sec_15 to be consistent with revproc_66_18 the revenue_procedure also deleted cla sec_15 and transferred the pertinent part of its description to cla sec_15 generally the headings ending in were deleted in revproc_77_10 although if a class ending in did not have subparts no change was made in the numbering this restructuring required the rewording of some of the class to include the material that had previously been included in the deleted headings revised cla sec_15 was described as follows marine contract construction includes assets used by general building special trade and heavy construction contractors predominantly in marine construction work does not include assets used by companies in performing marine construction services for their own account except for floating self- propelled and other drilling platforms and support vessels used in offshore drilling for oil_and_gas which are included whether used for tam-123120-02 their own account or others still this cla sec_15 did not include the activities of an integrated producer because the class clearly is directed exclusively to those in the business of contract construction the use of the word companies in the second sentence refers to those in the business of contract construction and continues to be responsive to the issue raised in revproc_66_18 of a contractor who could drill for its own account or for another recognizing revproc_66_18 was explicitly mentioned as a change made by revproc_77_10 nothing in revproc_77_10 indicates any intent to move an integrated producer’s offshore drilling activities from class to cla sec_15 such a significant change would have been specifically mentioned revproc_78_5 1978_1_cb_557 revised asset class of revproc_77_10 to include petroleum and natural_gas offshore transportation facilities used by petroleum and natural_gas producers and others in the offshore pipeline transportation of oil and natural_gas the revenue_procedure states that these assets were formerly included in cla sec_46 pipeline transportation revised class read as follows - exploration for and production of petroleum and natural_gas deposits includes assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities also includes petroleum and natural_gas offshore transportation facilities used by producers and others consisting of platforms other than drilling platforms classified in cla sec_15 compression and pumping equipment and gathering and transmission lines to the first onshore transshipment facility the assets used in the first onshore transshipment facility are also included and consist of separation equipment used for separation of natural_gas liquids and solids compression or pumping equipment other than equipment classified in cla sec_49 and liquid holding or storage facilities other than those classified in cla sec_49 does not include support vessels the others referred to in the description of class include pipeline companies in addition the first parenthetical in the description makes it clear that drilling contractors’ drilling platforms continued to be included in cla sec_15 reading this parenthetical to say that the offshore drilling platforms of integrated producers are excluded from this class requires a conclusion that the offshore drilling platforms of integrated producers are included in cla sec_15 yet the heading and text to cla sec_15 limits the class to contract construction nothing in revproc_78_15 indicates an intent to move offshore drilling assets originally encompassed within class of revproc_77_10 to cla sec_15 tam-123120-02 revproc_77_10 was also modified by revproc_80_58 1980_2_cb_854 the stated purpose of which was to delete existing asset classe sec_15 contract construction other than marine and marine contract construction and to establish two new classes for assets used in construction cla sec_15 and used in offshore oil_and_gas drilling class revproc_80_58 noted that cla sec_15 included assets used in offshore oil_and_gas drilling thus the assets used in offshore oil_and_gas drilling that had been included in former cla sec_15 were moved to new class the new asset classes established by revproc_80_58 were described as follows - offshore drilling includes assets used in offshore drilling for oil_and_gas such as floating self-propelled and other drilling vessels barges platforms and drilling equipment and support vessels such as tenders barges towboats and crew boats excludes oil_and_gas production assets - construction includes assets used in construction by general building special trade heavy and marine construction contractors operative and investment builders real_estate subdividers and developers and others except railroads nothing indicates that this rewriting was intended to do anything other than to divide the marine contract construction activities into contract offshore drilling and contract construction if this change was intended to move offshore drilling of integrated producers to class the change would have been explicitly mentioned revproc_77_10 was superceded by revproc_83_35 1983_1_cb_745 asset classes and in revproc_83_35 were the same as set forth in revproc_80_58 class was the same as set forth in revproc_78_5 as modified by revproc_80_58 revproc_87_56 contains the same descriptions of asset classes and that are contained in revproc_83_35 taxpayer’s arguments taxpayer argues that the rules of statutory construction apply in interpreting revproc_87_56 that the service acted intentionally and purposely when it specifically excluded integrated petroleum producers from class but chose to exclude only oil_and_gas production assets from class and that in light of the clarity of the exclusion in class it seems inconceivable that service intended the language excludes oil_and_gas production assets as used in class to carry the same meaning as does the phrase does not include assets used by integrated petroleum and natural_gas producers in class tam-123120-02 taxpayer further argues that class specifically includes assets used in offshore drilling for oil_and_gas dealing exclusively with such assets while in contrast class is a general category including assets used by producers for drilling wells and production of petroleum and natural_gas as well as gathering pipelines and assets related to the offshore transportation of petroleum and natural_gas in addition the taxpayer argues that service’s reading of class to exclude integrated producers renders superfluous the specific exclusion of integrated producers in class which is contrary to statutory construction canon - that a statute must be read to give effect to all of its provisions therefore taxpayer argues that after revproc_66_18 it became clear that all offshore drilling assets were to be classified under the then cla sec_2 as modified by revproc_66_18 irrespective of whether such assets were used for a taxpayer’s own account taxpayer argues it is significant that asset class like asset cla sec_15 expressly includes floating self-propelled and other drilling platforms used in offshore drilling for oil_and_gas and that class does not by its own terms limit includable drilling platforms to those of contractors taxpayer concludes that the absence of such an express limitation within class coupled with the fact that the replaced class cla sec_15 included platforms of taxpayers whether used for their own account or others leads inescapably to the conclusion that treasury intended class to encompass platforms of taxpayers whether used for their own account or others without limitation thus the taxpayer reasons beginning in and continuing to the present the service has created and sustained a separate class distinction for offshore drilling assets taxpayer’s initial argument is that the language used in asset classes and of revproc_87_56 clearly provides that all offshore drilling platforms whether owned by a contract driller or an integrated producer falls within asset class taxpayer argues that the rules of statutory construction as applied to revenue procedures reach this determination citing 83_tc_943 and 875_f2d_293 fed cir in dillon reed co the court concluded that in cases of statutory construction the intentions of the draftsman is deduced from a view of every material part of the statute citing u s v morton 467_us_822 however in 111_tc_105 in discussing as asset classification question the court says we are not interpreting a statutory provision although congress clearly was concerned with the commissioner’s implementation of the class_life system and the system implements sec_167 we are interpreting an administrative creation and thus we must determine the administrator’s intent we are persuaded by respondent that revproc_62_21 established a pattern that was carried over into subsequent revenue tam-123120-02 procedures including revproc_87_56 notwithstanding the failure to continue a specific priority rule in subsequent revenue procedures there is sufficient similarity in style and organization between revproc_62_21 and its successors that we think that a similar priority rule was intended and so we find therefore analysis of language and scope of the asset classes of revproc_87_56 must start with the language and organization of the prior superseded revenue procedures and their stated changes beginning with the introduction of the class_life system the initial revenue_procedure detailing asset classes for depreciation purposes was revproc_62_21 this revenue_procedure clearly provided distinct asset classes and guideline lives for marine contractors cla sec_2 contract drillers class a and integrated producers class b however in revproc_66_18 the service provided a change in position with regard to contract drillers who provide offshore services for others and for their own account in such a case floating or self-propelled drilling vessels and barges platforms and support vessels used in offshore oil_and_gas exploration would no longer be allocated between class a and class b but would hereinafter be included in cla sec_2 question in supplement ii to revproc_62_21 shows the service was concerned with contract drillers whose assets would be in either class a or class b depending on the primary use of the assets in addition use of the force account language in revproc_66_18 was necessary because supplement i to revproc_62_21 specifically excluded force account construction if the intent of this language was to include offshore drilling activities of integrated producers in a contract construction class much more specific language would have been used thus the change was only applicable to contract drillers integrated producers’ separate treatment under class b was unaffected by the change the change created by revproc_66_18 apparently was not remembered when rev procs and were issued because in revproc_77_10 the service announced as substantive change that asset cla sec_15 marine contract construction was modified to be consistent with revproc_66_18 later as outlined above asset class was revised by revproc_78_5 to include all offshore pipeline transportation of oil and natural_gas whether by integrated producers or others and to remove these assets from cla sec_46 pipeline transportation the others included pipeline companies the language a lso includes petroleum and natural_gas offshore transportation facilities used by producers and others consisting of platforms other than drilling platforms classified in cla sec_15 in class made it clear that drilling contractor’s drilling platforms continued to be treated under cla sec_15 but did not move offshore drilling activities of integrated producers out of class at this time the title of cla sec_15 was marine contract construction therefore this class could not include integrated producers the language in cla sec_15 d oes not include assets used by companies in performing marine construction services for their own account except for floating self-propelled and other drilling platforms and support vessels used tam-123120-02 in offshore drilling for oil_and_gas which are included whether used for their own account or others refers to assets used by contract drilling companies for their own account not by integrated producers for their own account with revproc_80_58 asset cla sec_15 marine contract construction and asset cla sec_15 contract construction were merged into a single asset class - construction cla sec_15 a new asset class class entitled offshore drilling was created for certain offshore drilling activities up until this change in class included the offshore drilling activities of petroleum and natural_gas producers because these activities could not have been included within cla sec_15 marine contract construction taxpayer argues that the clear and specific language of class includes all offshore drilling activities not just those of contractors however nothing in revproc_80_58 indicates that any change was made or intended to be made to the assets described in class in fact the exclusion in class of platforms described in prior cla sec_15 was specifically changed to be an exclusion of assets described in class the new asset class created to receive the assets of offshore drilling contractors that previously were included in prior cla sec_15 thus class only includes the offshore drilling assets of contract drillers that were included in prior cla sec_15 if one looks only at the language of revproc_87_56 in isolation from the historical development the proper asset class for offshore drilling assets of integrated producers is unclear both class and are broadly inclusive of industry activities however the use of onshore in class limits this class to onshore drilling and the omission of this word in describing the drilling activities included in class integrated producers is consistent with class applying only to offshore drilling of contract drillers class applying to onshore drilling activities of contract drillers and class applying to both onshore and offshore drilling activities of integrated producers if the language alone of class unambiguously included all offshore drilling activities that is the drilling activities of both contract drillers and integrated producers the inclusion of the word onshore in class would have been unnecessary the inclusion of the word onshore in class was necessary to limit class to onshore drilling of wells by contractors and the failure to include this limitation in describing the drilling activities included in class strongly implies that class is not limited to onshore wells as taxpayer argues in revproc_72_10 both the word onshore was added to class and the description of marine contract construction in cla sec_15 was expanded to include offshore drilling no specific language in the evolution of class has ever indicated that offshore drilling asset sec_1we believe that until all integrated producers treated their offshore drilling assets as included in asset class which indicates that the view expressed in this memorandum is consistent with the industry’s understanding of class prior to tam-123120-02 of integrated producers are included in any other class based on the history of revproc_87_56 the offshore drilling platforms of integrated producers always have been in class and its predecessor group iii class a review of the evolution of the pertinent asset classes shows that since the inception of the asset classes different classes were provided for the drilling assets of contract drillers and producers the distinction established by revproc_62_21 was maintained in subsequent revenue procedures further drilling platforms classified by revproc_66_18 and subsequent pronouncements were marine contract construction assets the description of these drilling assets was moved to asset class from asset cla sec_15 by revproc_80_58 the drilling platforms of production companies cannot be described as contract drilling assets the distinction drawn between the drilling assets of contract drillers 5-year recovery_period for offshore assets for purposes of sec_168 and integrated producers year recovery_period for sec_168 for depreciation purposes is understandable because of the significant difference in assets producer-owned offshore equipment often is dual purpose in nature used for drilling and production and fixed in place over the life of the producing property but the use of contractor-owned drilling equipment is mobile and continually used for drilling in varying environments and at different locations further the asset classes are based on a composite of assets used in an industry the composite life of all the assets of an integrated producer would be expected to be longer than the composite life of assets of a contract driller because the composition of assets of an integrated producer includes production assets that can be expected to have a longer life when compared to the offshore drilling assets of a contract driller conclusions an oil_and_gas producer who owns an offshore drilling platform should classify that platform in asset class for depreciation purposes because we reach this conclusion we do not address issue caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
